DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The abstract of the disclosure is objected to because of legal languages “comprising and characterized”. Further, the abstract should be a single paragraph. Correction is required.  See MPEP § 608.01(b).
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter “a container, two or more dissolvable solid articles an indicia” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
4.	Claims 1-4 and 15-16, 18 are objected to because of the following informalities: claim 1, line 10, “the liquid” should be --a liquid--; claims 2-4, line 2, “container” should be --the container-- for consistency. Claim 18 does not end with a period. Claims 15 and 16, replace “its” line 3 with the correct claimed limitation. Appropriate correction is required.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/320,404. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely different combinations of the same elements. Further, the inventive concept is the same. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-6, 8-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bishara 10,315,838.
Bishara discloses a kit as seen in Figure 1, which comprises a container (10), two or more first dissolvable solid article (90) separately packed from the container, each dissolvable solid articles has a maximum and a minimum dimensions as seen in Figure 5, an indicia (50) for a user to put the dissolvable solid articles and a liquid carrier (col. 3, ll. 63-67 onto col. Col. 4, ll. 1-15), additional indicia as seen in Figure 4, one or more second dissolvable solid articles are different in size as seen in Figure 5. Bishara lacks that the solid articles having a maximum dimension D and a minimum dimension z, wherein the maximum dimension D ranges from 1mm to 300mm, wherein the minimum dimension z ranges from 0.5mm to 150mm, and wherein the ratio between D and z ranges from 1:1 to 300:1 and as well as the claimed subject matter in claims 2-4, 8-11.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to have the solid articles of Bishara with a maximum dimension D and a minimum dimension z, wherein the maximum dimension D ranges from 1mm to 300mm, and the minimum dimension z ranges from 0.5mm to 150mm, and the ratio between D and z ranges from 1:1 to 300 and as well as the claimed subject matter in claims 2-4, 8-11 because applicants have not disclosed that having the solid articles with a maximum dimension D and a minimum dimension z, the maximum dimension D ranges from 1mm to 300mm, the minimum dimension z ranges from 0.5mm to 150mm, and the ratio between D and z ranges from 1:1 to 300:1 and as well as the claimed subject matter in claims 2-4, 8-11, provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected the solid articles of Bishara, and applicants’ invention, to perform equally well with either the current dimension taught by Bishara or the claimed the solid articles having a maximum dimension D and a minimum dimension z, wherein the maximum dimension D ranges from 1mm to 300mm, wherein the minimum dimension z ranges from 0.5mm to 150mm, and wherein the ratio between D and z ranges from 1:1 to 300:1 and as well as the claimed subject matter in claims 2-4, 8-11 because both dimensions and volume ratio would perform the same function of dissolving to create a mixed products. Therefore, it would have been prima facie obvious to modify Bishara to obtain the invention as specified in claims 1-4, 8-11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Bishara.
The kit shown by Bishara will perform the method recited in claim 20 during normal operational use of the kit.
With respect to claim 5, the kit comprises from 3 to 70 dissolvable solid articles and as well as in claim 6.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the dissolvable solid articles of Bishara from 3 to 70 dissolvable solid articles and as well as recited in claim 6, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. As per MPEP 2144.04
10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bishara 10,315,838 as applied to claim 1 above, and further in view of Robinson et al. 2020/0346838.
Bishara has taught all the features of the claimed invention except that the dissolvable solid article comprises two or more flexible, dissolvable, porous sheets. Robinson et al. teach the use of one or more dissolvable solid articles (100, 102, 104) made of two or more flexible, dissolvable, porous sheets as seen in Figure 1.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Robinson et al. onto the dissolvable article of Bishara by making the article in a form of a package of flexible, dissolvable, porous sheets as taught by Robinson et al. in Figure 1, in order to dissolve and/or disintegrate the article once exposed to water.
11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bishara 10,315,838 as applied to claim 1 above, and further in view of May et al. 10,017,316.
Bishara has taught all the features of the claimed invention except that the kit is a personal care product. May et al. teach the use of a product capable of dispensing a personal care product or a motor vehicle fluid (col. 22, ll. 40-48).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of May et al. onto the kit of Bishara by having the kit capable of dispensing a personal care product as taught by May et al. in (col. 22, ll. 40-48), in order to provide a kit capable of dispensing either a personal care product or a motor vehicle fluid as needed by a user.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754